 

Exhibit 10.22

  



AMENDMENT NO. 1

TO COMMON STOCK PUT AGREEMENT

 

This Amendment No. 1 to Common Stock Put Agreement (“Amendment No. 1”) is made
and entered into as of December 15, 2014 (the “Effective Date”) by and between
Twinlab Consolidated Holdings, Inc. (“TCH”), a Nevada corporation, and Capstone
Financial Group, Inc., a Nevada corporation (“Capstone”).

 

WHEREAS, TCH and Capstone are parties to that certain Common Stock Put
Agreement, dated as of September 30, 2014 (the “Put Agreement”);

 

WHEREAS, TCH and Capstone wish to modify the terms of the Put Agreement with
respect to the initial date upon which a Put (as defined in the Put Agreement)
can be exercised;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged the parties hereto agree as follows:

 

1. Section 2.1(a) of the Put Agreement is hereby deleted in entirety and
replaced with the following:

 

“The Put. (a) In the event that Capstone does not exercise the Series A Warrant
on the Initial Exercise Date or any subsequent Periodic Exercise Date such that
as of the February 16, 2015 Exercise Date (the same also being the “Initial Put
Right Date”) or any applicable Exercise Date thereafter, Capstone’s cumulative
purchases of Common Stock pursuant to the Series A Warrant shall not have been
at a rate that is equal to or in excess of the Minimum Rate through such
Exercise Date, then beginning on the Initial Put Right Date or such other
applicable Exercise Date thereafter, as applicable, TCH shall have the right to
notify Capstone not earlier than 30 days and not later than 40 days after the
applicable Exercise Date of TCH’s exercise of its put rights hereunder (the “Put
Notice”). Upon receipt of the Put Notice, Capstone shall be required to exercise
the Series A Warrant to (i) purchase by a date identified in the Put Notice that
is no earlier than 10 days after and no later than 30 days after the date of the
Put Notice (the “Put Date”), such amount of Common Stock as would, if purchased
as of the February 16, 2015 Exercise Date or any applicable Exercise Date
thereafter to which the Put Notice relates, have made Capstone’s purchases of
Common Stock pursuant to the Series A Warrant as of such Exercise Date equal to
the Minimum Rate (the “Initial Mandatory Purchase”), and (ii) purchase by a date
that is no later than each subsequent Periodic Exercise Date an amount of Common
Stock such that as of each such Periodic Exercise Date, Capstone’s cumulative
purchases of Common Stock pursuant to the Series A Warrant through that date
shall have been at a rate that is no less than the Minimum Rate (the “Periodic
Mandatory Purchases”).”

 



1

 

 

2. Except as expressly modified by this Amendment No. 1, all terms and
conditions of the Put Agreement shall remain in full force and effect.

 

3. This Amendment No. 1 shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction).

 

4. This Amendment No. 1 may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same instrument. A signed copy of this Amendment No. 1 delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Amendment No. 1.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first written above.

 



  TWINLAB CONSOLIDATED HOLDINGS, INC.                     By: /s/ Thomas A.
Tolworthy     Name: Thomas A. Tolworthy     Title: President and Chief Executive
Officer                     CAPSTONE FINANCIAL GROUP, INC.                    
By: /s/ Darin R. Pastor     Name: Darin R. Pastor     Title: Chief Executive
Officer  



  



2

